 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      YEMESERACH GEBRESERALSE,
                                                         CASE NO. 2:19-CV-1909-DWC
11                             Plaintiff,
                                                         ORDER GRANTING STAY
12               v.

13      COLUMBIA DEBT RECOVERY,
        LLC,
14
                               Defendant.
15

16          Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR

17 13, the parties have consented to have this matter heard by the undersigned Magistrate Judge.

18 Dkt. 6. Currently before the Court is Plaintiff Yemeserach Gebreseralse’s Motion for Partial

19 Summary Judgment and Defendant Columbia Debt Recovery, LLC’s Motion to Stay. Dkt. 13,

20 22. After considering the relevant record, the Court grants Defendant’s Motion to Stay (Dkt. 22)

21 and will not yet decide Plaintiff’s Motion for Partial Summary Judgment (Dkt. 13).

22          I.        Background

23          In August of 2019, Defendant filed a state court action against Plaintiff to recover a debt

24 related to Plaintiff’s termination of a rental agreement. See Dkt. 22. The August 2019 action is


     ORDER GRANTING STAY - 1
 1 still pending in state court. See id.; see also Dkt. 23-1, Anderson Dec. Plaintiff then served

 2 Defendant with a Complaint in a separate state court action and, on November 22, 2019,

 3 Defendant removed this Complaint from the state court to this Court. See Dkt. 1; see also Dkt.

 4 22. In the Complaint, Plaintiff alleges Defendant’s attempts to collect the debt violated the Fair

 5 Debt Collection Practices Act (“FDCPA”) and the Washington Collection Agency Act

 6 (“WCAA”) through the Consumer Protection Act (“CPA”). See Dkt. 1-3.

 7          On May 14, 2020, Plaintiff filed the Motion for Partial Summary Judgment. Dkt. 13.

 8 Defendant filed its Response to the Motion on June 1, 2020 and Plaintiff filed her Reply on June

 9 5, 2020. Dkt. 15. The Court heard oral argument on July 14, 2020. Following oral argument, the

10 parties requested an opportunity to mediate this case prior to the Court ruling on the Motion for

11 Partial Summary Judgment. The parties were unable to reach a settlement.

12          On August 28, 2020, Defendant filed the Motion to Stay requesting this action be stayed

13 pending the resolution of the August 2019 state court case. Dkt. 22. Plaintiff filed a Response to

14 the Motion to Stay on September 9, 2020 and, on September 18, 2020, Defendant filed its Reply.

15 Dkt. 23, 24.

16          II.     Discussion

17          Defendant moves for a stay of this action pending the resolution of the state court case

18 concerning the amount of the debt at issue in this action. Dkt. 22. Plaintiff contends this action

19 should not be stayed because the FDCPA violations are distinct from a determination regarding

20 the amount of debt owed and a stay does not simplify this case. Dkt. 23.

21          “A district court has discretionary power to stay proceedings in its own court.” Lockyer v.

22 Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. North American Co., 299

23 U.S. 248, 254 (1936)). “The power to stay a case is ‘incidental to the power inherent in every

24


     ORDER GRANTING STAY - 2
 1 court to control the disposition of the causes on its docket with economy of time and effort for

 2 itself, for counsel, and for litigants.’” Halliwell v. A-T Sols., 2014 WL 4472724, at *7 (S.D. Cal.

 3 Sept. 10, 2014) (quoting Landis, 299 U.S. at 254). The Ninth Circuit has held:

 4          A trial court may, with propriety, find it is efficient for its own docket and the fairest
            course for the parties to enter a stay of an action before it, pending resolution of
 5          independent proceedings which bear upon the case. This rule applies whether the
            separate proceedings are judicial, administrative, or arbitral in character, and does
 6          not require that the issues in such proceedings are necessarily controlling of the
            action before the court. In such cases the court may order a stay of the action
 7          pursuant to its power to control its docket and calendar and to provide for a just
            determination of the cases pending before it.
 8
     Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979) (internal
 9
     citations omitted).
10
            To determine if a stay is appropriate, the Court should weigh the “competing interests
11
     which will be effected by the granting or refusal to grant a stay,” including “the possible damage
12
     which may result from the granting of a stay, the hardship or inequity which a party may suffer
13
     in being required to go forward, and the orderly course of justice measured in terms of the
14
     simplifying or complicating of issues, proof, and questions of law which could be expected to
15
     result from a stay.” See Lockyer, 398 F.3d at 1110 (quoting CMAX, Inc. v. Hall, 300 F.2d 265,
16
     268 (9th Cir. 1962)). The party seeking a stay bears the burden of showing his entitlement. See
17
     Latta v. Otter, 771 F.3d 496, 498 (9th Cir. 2014) (citing Nken v. Holder, 556 U.S. 418, 433–34,
18
     129 S. Ct. 1749 (2009)).
19
            Here, the August 2019 state case will resolve the amount of the debt, if any, that is owed
20
     by Plaintiff. See Dkt. 22. The amount of the debt does not directly impact the FDCPA claims.
21
     Plaintiff, however, alleges Defendant’s conduct violated the WCAA through the CPA. Dkt. 1-3,
22
     13. Specifically, Plaintiff contends Defendant violated provisions of the WCAA/CPA by
23
     misrepresenting the amount of debt Plaintiff actually owed. See Dkt. 1-3, 13. As such, the
24


     ORDER GRANTING STAY - 3
 1 WCAA/CPA claims are dependent on a determination of the amount of debt, if any, that is owed

 2 by Plaintiff. Additionally, any claim for damages under both the FDCPA and the WCAA/CPA

 3 may be impacted by the amount of debt actually owed.

 4          Moreover, having two courts determine the amount of debt owed may result in

 5 conflicting findings and complicate this matter. The Court finds the state court is in a better

 6 position to determine the amount of the debt owed. For example, one issue regarding the amount

 7 of the debt is whether Plaintiff’s security deposit was properly forfeited. This issue may require

 8 interpretation of state law to determine the amount of the debt and is, therefore, more appropriate

 9 in the state court. The harm and judicial inefficiencies that could result from two court

10 determinations regarding the amount of debt owed outweigh any delay or hardship likely to

11 result from a stay in this case.

12          The Court recognizes that there is a Motion for Partial Summary Judgment pending,

13 which has been fully briefed and argued, and a trial date is set for January 2021. In considering

14 the Motion for Partial Summary Judgment, the Court cannot determine if summary judgment

15 should be granted as to the WCAA/CPA claims, as alleged by Plaintiff, without first determining

16 the amount of debt owed. While the allegation that Defendant violated the FDCPA can be

17 decided without determining the debt amount, the interests of justice and judicial efficiency

18 weigh against a determination of the FDCPA claim separate from the WCAA/CPA claims. The

19 Court would be required to enter two rulings on Plaintiff’s Motion for Partial Summary

20 Judgment and this case would still be stayed pending the resolution of the state court action.

21 Therefore, a complete stay of this case promotes judicial efficiencies and is the fairest result for

22 the parties.

23

24


     ORDER GRANTING STAY - 4
 1            For these reasons, the Court finds a stay of this case pending the resolution of the state

 2 court’s determination regarding the amount of debt, if any, owed by Plaintiff is appropriate.

 3            III.     Conclusion

 4            In conclusion, the Court finds a stay of this case during the pendency of the state court

 5 action to determine the amount of debt, if any, Plaintiff owes to Defendant is appropriate.

 6 Therefore, Defendant’s Motion to Stay (Dkt. 22) is granted.

 7            Within ten (10) days from the date a decision in the state court action is issued, the parties

 8 shall jointly notify the Court by filing a joint status report that includes: (1) the state court’s

 9 decision; (2) the impact of the state court’s decision on this action; (3) the impact of the state

10 court’s decision on Plaintiff’s Motion for Partial Summary Judgment and whether additional

11 briefing is necessary; and (4) whether the Court should re-note Plaintiff’s Motion for Partial

12 Summary Judgment for consideration and re-set a trial date. 1

13            Plaintiff’s Motion for Partial Summary Judgment (Dkt. 13) is stayed until the state court

14 issues a decision regarding the amount of the debt.

15            The Clerk is directed to: (1) remove the Motion (Dkt. 13) from the Court’s motion

16 calendar; (2) remove the trial from the Court’s calendar; and (3) stay this case until further

17 direction from the Court.

18            Dated this 30th day of October, 2020.


                                                                      A
19

20
                                                                      David W. Christel
21                                                                    United States Magistrate Judge

22

23            1
                The Court notes that the trial date would have likely been rescheduled as a result of the Covid-19
     restrictions. Therefore, the trial is removed from the Court’s calendar due to both the stay and restrictions resulting
24   from Covid-19. The Court will re-set the trial date immediately upon lifting the stay.



     ORDER GRANTING STAY - 5
